UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6772


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

JOHN VANDERMOSTEN, Assistant Administrative Director, in individual and
official capacity; ROY STRICKLAND, Commissary, in individual and official
capacity; SERGEANT COUCH, in individual and official capacity; MR.
BODIFORD, Deputy Director Greenville County Detention Center, in individual
and official capacity; T. URICK, Officer, in individual and official capacity; MR.
BUCHAN, Officer, in individual and official capacity; TRACY H. KREIN,
Medical Administrator, in individual and official capacity; ZEQHARRE, 4993, in
individual and official capacity; MALAONE, in individual and official capacity;
JIMMY THOMPSON, in individual and official capacity; CPL NELMS, in
individual and official capacity; C. LABORDE, in individual and official capacity;
C. ANGELLO, in individual and official capacity; SMITH, in individual and
official capacity; J. FRANCIS; BRAVO SHIFT,

                    Defendants - Appellees,

             and

GREENVILLE COUNTY COUNCIL, in individual and official capacity;
GREENVILLE COUNTY FOOD AND MAIL SERVICES, in individual and
official capacity,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-00766-RBH)
Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN,
HARTER & HARTER, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Olandio Ray Workman appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Workman that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Workman has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                            3